IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00281-CV
 
Tami Berger Martin,
                                                                      Appellant
 v.
 
Clyde C. Berger, Individually, as 
Administrator of the Estate of 
Mildred Jacquelyn Berger, and 
as Trustee of the Berger Trust,
                                                                      Appellee
 
 
 

From the County Court at Law No.
2
Brazos County, Texas
Trial Court No. 11,380-PC
 

MEMORANDUM  Opinion

 




The Clerk of this Court notified the appellant by letter dated
November 16, 2006 that the clerk’s record has apparently not been filed in this
cause because the appellant has failed to pay or make arrangements to pay the clerk’s fee for
preparation of the record.  This letter also notified the appellant that the
appeal would be dismissed for want of prosecution if the appellant did not pay
or make arrangements to pay the clerk’s fee and notify this Court of the
actions taken within 21 days.  See Tex.
R. App. P. 37.3(b), 42.3.  The Court has
received no response.  Accordingly, the appeal is dismissed for want of
prosecution.  Id. 37.3(b), 42.3.
PER CURIAM
Before
Chief Justice Gray,
Justice Vance, and
Justice Reyna
Appeal
dismissed
Opinion
delivered and filed January 3, 2007
[CV06]